Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendments and remarks filed 2-26-21 are acknowledged.

Claims 3 and 5-9 are pending and under examination.

The prior rejection under 35 U.S.C. § 112, 1st paragraph, written description has been withdrawn in view of applicant’s claim amendments and arguments.

The prior rejection under 35 U.S.C. § 112, 1st paragraph, enablement has been withdrawn upon consideration of applicant’s claim amendments.  That said, a New Grounds of Rejection in response to applicant’s claim amendments is set forth below.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 3 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Applicant’s arguments

Applicant argues the claims as amended are enabled and described because (i) the specification describes and enables the skilled artisan to make antibodies or antigen binding fragments thereof that specifically recognize and bind a polypeptide fragment of human MASP-2-consisting of the CCP1, CCP2 and serine protease domains (aa 293 to 686 of SEQ ID 1), wherein the antibody, or 

Response

The examiner agrees with applicant’s first argument that the skilled artisan could make the claimed antibodies; however, upon reconsideration, the examiner now realizes that he erred in stating that the skilled artisan was enabled by the teachings of the instant specification to treat SLE with the claimed antibodies.  

Rather, for the reasons set forth below it is now this examiner’s opinion that the teachings of the instant specification would not have enabled the skilled artisan to practice the claimed method of treatment without having to resort to undue experimentation to determine the particular conditions under which SLE patients, if any such exist, can be treated according to the claimed method.
 
In particular, factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The teachings of the instant specification regarding the treatment of SLE with masp-2 antibodies are found at page 39, 3rd to page 40 1st paragraph (emphasis added):

“The clinical condition according to the present invention may be any condition, which
may be treated curative, ameliorating or prophylactic by administration of MASP-2 antibodies.

The clinical condition may be one preferred embodiment of the present invention be a
chronic inflammatory disease. Chronic inflammatory diseases may for example be autoimmune
inflammatory conditions.

Autoimmune inflammatory conditions (also designated "autoimmune disorders" herein)
may be loosely grouped into those primarily restricted to specific organs or tissues and
those that affect the entire body. Examples of organ-specific disorders (with the organ
affected) include multiple sclerosis (myelin coating on nerve processes), type I diabetes
mellitus (pancreas), Hashimotos thyroiditis (thyroid gland), pernicious anemia (stomach),
Addison's disease (adrenal glands), myasthenia gravis (acetylcholine receptors at
30 neuromuscular junction), rheumatoid arthritis (joint lining), uveitis (eye), psoriasis (skin),
Guillain-Barre Syndrome (nerve cells) and Grave's disease (thyroid). Systemic autoimmune
diseases include systemic lupus erythematosus, glomeronephritis and dermatomyositis.

In one embodiment of the present invention the preferred clinical condition is selected
from the group consisting of rheumatoid arthritis and systemic lupus erythermatosis.”

Neither the teachings of the instant specification nor the knowledge in the prior art were sufficient to enable the skilled artisan to treat patients suffering from SLE by the instant claims in the absence of undue experimentation.

As described in the instant specification at page 2, 1st paragraph (emphasis added):

“…A third, novel antibody-independent pathway of complement activation has been described2.  This pathway is initiated when mannan-binding lectin…binds to carbohydrates and is known as the MBLectin pathway. 

MBL is structural related to the C1q subcomponent of component C1 of complement, and it appears that MBL activates the complement system via an associated serine protease termed MASP4 or p1005 , which is similar to the C1 rand C1s components of the classical pathway.  The new complement activation pathway is called the MBLectin pathway.  According to the mechanism postulated for this pathway, MBL binds to specific carbohydrate structures found on the surface of a range of microorganisms including bacteria, yeast, parasitic protozoa and viruses5, and its antimicrobial activity results from activation of the terminal, lytic complement pathway components7 or promoting phagocytosis8.MASPs (MBL-associated serine protease) are serine proteases similar in structure to C1r and C1s of the complement pathway.  MASP-1 has a histidine loop structure of the type found in trypsin and trypsin-like serine proteases. MASP-1 has been found to be involved in complement activation by MBL. A cDNA clone encoding MASP-1 has been reported that encodes a putative leader peptide of 19 amino acids followed by 680 amino acid residues predicted to form the mature peptide.MASP-2 (MBL-associated serine protease 2)22 is a serine protease also similar in structure to C1r and C1s of the complement pathway.  Like these, and contrary to MASP-1, it has no histidine loop structure of the type found in trypsin and trypsin-like serine proteases.  MASP-2 has been found to be involved in complement activation by MBL.”

Thus, the instant specification teaches the skilled artisan that MBL binding to various carbohydrate structures found the surface of a range of microorganisms – bacteria, yeast, parasitic protozoa and viruses – is required for MASP-2 activation, and “administration of MASP-2 antibodies” can presumably treat systemic lupus erythematosus (SLE).

However, neither the teachings of the instant specification nor the prior art demonstrate a role for MBL-based activation of MASP-2 catalyzed C4 deposition in the pathogenesis of SLE.

low levels of serum MBL were thought to be a risk factor for SLE (see Tsutsumi et al., Genes and Immunity (2001) 2, 99–104, at page 102, left and cols., 2nd and 3rd full paragraphs of each; Horiuchi et al., Genes and Immunity (2000) 1, 464–466, at page 466, left col., 1st full paragraph; Molina, Current Opinion in Rheumatology 2002, 14:492–497, at page 495, col. bridging paragraph (all cited herewith except for Molina which was cited on an IDS)).  

Moreover, as taught by Zimmerman-Nielsen et al. (Scand. J. Immunol. 55, 105-110, 2002, cited herewith), measurement of the level of MBL-induced C activation in human plasma with the MBL-C4-AC assay demonstrates diminished production of C4c, a proteolytic cleavage product downstream of the C3 convertase (see page 106, left col., 2nd full paragraph; right col., last full paragraph; Tables 1 and 2 and at page 109, 1st full paragraph).  

Thus, the knowledge in the prior to applicant’s date of invention was that SLE patients have a diminished ability to cleave C4 in a lectin complement pathway dependent manner.

Therefore, consistent with the references described above, if anything the teachings of Zimmerman suggest that the MBL / lectin complement pathway was not involved in SLE pathogenesis.

Furthermore, prior to applicant’s date of invention the skilled artisan would be further inclined to suspect that any MBL present in the blood of SLE patients may have a protective, rather than a pathogenic effect given:

the knowledge in the art that MBL is involved in the recognition and opsonization of apoptotic cells, cell blebs and necrotic cells (see Daha et al. Journal of the American Society of Nephrology, (September, 2002) Vol. 13, No. Program and Abstracts Issue, pp. 96A, cited herewith); and, 

the knowledge in the art that complement mediated clearing of apoptotic bodies was thought to protect against SLE (see Molina et al. at page 494, right col., 2nd full paragraph).

Considering the lack of convincing teachings in the instant specification and/or the prior art with respect to a substantive role for masp-2 C4 deposition activity of the lectin complement pathway in the pathogenesis of SLE, undue experimentation would be required of the skilled artisan to determine if they can practice the claimed method of treatment without having to resort to undue experimentation to determine the particular conditions under which SLE patients, if any such exist, can be treated according to the claimed method.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas 

In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644